Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2020 has been entered.
 Election/Restrictions
Claims 1-3 and 6-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 4, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 4 and 5 are rejoined.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the request for continued examination on July 15, 2020, applicant submitted a 132 affidavit, which is entered and acknowledged. 
In the 132 declaration, applicant states that the claimed interlaminar current of 0.15 A or less and the claimed domain dimensions including a depth of 65 microns were not achieved simultaneously, previously. Applicant asserts on page 7 of the remarks that As stated by Mr. Takajo, in the Takajo Declaration even a coinventor of Takajo and Inoue, who had the best knowledge of Takajo and Inoue had not yet recognized the relationship between the beam diameter ratio and the insulation property of the resultant 
In the declaration in section 13, it is noted that if the beam diameter is not controlled, a low interlaminar current may still be achieved by reducing the energy level of the electron beam. However, an expert would readily appreciate that in order to achieve an interlaminar current as low as 0.15 A or less as claimed, the energy level of the electron beam must be significantly reduced and that such reduction in the beam energy would not be capable of producing deep closure domains having a length d along the thickness direction of 65 microns or more as required by claim 1. Therefore, the beam diameter ratio being at least 1.2.is critical to achieve the specific combination of the interlaminar current and closure domain size as claimed. 
Applicant shows criticality of the beam diameter, the prior art of record does not teach or render obvious the combination of interlaminar current and domain depth as claimed.  The closest prior art is found in Arai et al. US 20090145526 which teach similar grain oriented steel sheets with domains formed by electron beam radiation with a beam diameter of 1 mm.  However this is not within the critical range.   
As the applicant shows that the combination of the claimed interlaminar current and domain depth are unexpectedly combinable due to the critical beam diameter. The claimed features are said to distinguish over the prior art of record. As such the rejections over Inoue in view of Takajo and Takajo in view of Inoue are withdrawn and the claims are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C LANGMAN whose telephone number is (571)272-4811. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUMERA SHEIKH can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JCL/JONATHAN C LANGMAN/Primary Examiner, Art Unit 1784